TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


NO. 03-09-00288-CR


Willie Berry Jr., Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
NO. D-1-DC-08-300303, HONORABLE BOB PERKINS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Willie Berry Jr. seeks to appeal a judgment of conviction for aggravated
assault with a deadly weapon.  The trial court has certified that this is a plea bargain case and Berry
has no right of appeal. (1)  The appeal is dismissed.  See Tex. R. App. P. 25.2(a)(2), (d).

						___________________________________________
						Diane M. Henson, Justice
Before Chief Justice Jones, Justices Puryear and Henson
Dismissed for Want of Jurisdiction
Filed:   July 1, 2009
Do Not Publish 
1.   While Berry states in his notice of appeal that he seeks to appeal the trial court's denial of
his motion for a bench warrant, a ruling on a motion for a bench warrant is not an independently
appealable order.  See Ewing v. State, No. 10-09-00045-CR, 2009 Tex. App. LEXIS 2372, at *1
(Tex. App.--Waco Apr. 8, 2009, no pet.) (mem. op., not designated for publication).